Citation Nr: 1809511	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder and, if so, whether service connection should be granted.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to August 1990 and from November 1990 to February 1991.

The low back claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The RO also denied claims of service connection for depression and anxiety in June 2012 rating decision.

As the Veteran has been diagnosed with several psychiatric disorders, including depression, anxiety, major depressive disorder, and PTSD, these will all be considered under the broader single issue of service connection for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in August 2017.

The issues of entitlement to service connection for a low back disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


DECISION

The Veteran previously filed for service connection for a low back disorder, and the claim was denied in a September 1992 rating decision (characterized as residuals of back injury).  He was informed of the decision in September 1992 as well.  Thereafter, nothing regarding the low back disorder was received until his February 2010 claim was received by VA.  Thus, the decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since then, evidence of disc disease, L5-S1 is now of record.  This is a new diagnosis.  There are also notations in the medical record of back pain since his military service.

Further, there is a medical opinion from Dr. Laguerre dated April 2010 that indicates that the Veteran's low back pain may well be related to service.  As the RO noted, little weight should be afforded this opinion because it is a general conclusion that is speculative in nature.  However, when determining whether to reopen a claim, the Board is to presume the credibility of the evidence and not engage in weighing the new evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As a result, the claim of service connection for a low back disorder is reopened due to the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened; the appeal is granted to this extent only.


REMAND

Low Back

In addition to readjudicating the claim on the merits, a new medical opinion is needed regarding the etiology of the Veteran's low back conditions, diagnosed as scoliosis, spondylolisthesis, and degenerative disc disease (DDD).  In March 2012, the Veteran was afforded a VA examination, after which the examiner concluded he could not resolve the inquiry of whether the Veteran's back conditions were at least as likely as not related to service without resort to mere speculation.  The examiner noted the Veteran's complaints of low back pain since service, but stated that there was no medical evidence or records to support this claim.  However, lay persons are generally competent to report the onset and duration of symptoms, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and lack of medical documentation alone is not typically sufficient to form an opinion without a foundation of why the absence of evidence should be negative evidence.   Even if it were, the lack of medical documentation should be viewed in light of the Veteran's report that he first sought treatment for his back problems from a private doctor in 1998 or 1999. 

The examiner also stated that lumbar strain, like that noted during the Veteran's service, are generally self-limiting and there is no connection between lumbar strain and DDD.  However, this does not address the Veteran's other diagnoses.  In this regard, it should be noted that no low back disorder was noted on the Veteran's medical examination on entrance into service.  As a result, he is considered in sound condition, unless there is clear and unmistakable evidence that both a condition preexisted and was not aggravated by service.  38 C.F.R. § 3.304(a).  As a result, a new medical opinion is necessary.

As noted above, the Veteran should be asked to provide, or identify and authorize VA to obtain, private medical treatment records for his low back disorder from a private doctor in 1998 or 1999.

Psychiatric Disorder

A remand to afford the Veteran a VA examination of his psychiatric disorders is warranted.  There are diagnoses of several psychiatric disorders, including depression, anxiety, major depressive disorder, and PTSD.  The Veteran has indicated that these disorders are related to service, and in particular altercations and threats from his superiors.  Several lay statements from his fellow service members are also describe this incident.  No VA examination has yet been conducted.   Therefore, the Veteran should be afforded a VA examination on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, a medical opinion should be requested.

With regard to PTSD, the Board notes that the corroboration requirement for PTSD based on personal assault has been relaxed.  38 C.F.R. § 3.304(f).  At the Board hearing, the Veteran testified that he told some of his fellow service members about the incident, but was told not to report the incident.  Consistent with this testimony, several of those the Veteran served with noted the incident.  This seems as though there is enough evidence to find corroboration under the relaxed standard.  See Veterans Benefits Administration (VBA) Manual M21-1, IV.iv.4.H.4.c (noting that statements from fellow service members can be used to corroborate personal assaults claimed to have triggered PTSD).

Furthermore, the RO should also send the Veteran notice regarding the evidence necessary to establish service connection for PTSD based on personal assault.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran notice regarding the information necessary to established service connection for PTSD based on personal assault.

2.  Ask the Veteran to submit, or identify and authorize VA to obtain, private treatment records for his back problem dated from 1998 or 1999.

3.  After completing the above, forward the claims file to the appropriate medical clinician to determine the etiology of the Veteran's scoliosis, spondylolisthesis, and DDD.  Whether to conduct a new examination is left to the discretion of the examiner.  After a review of the entire claims file, the examiner should opine as to:

Whether the Veteran's scoliosis, spondylolisthesis, and DDD are at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to service and, whether for any arthritis onset within a year of separation of service.

A complete rationale should be provided for any opinion rendered.  If the examiner cannot reach an opinion without resort to mere speculation, a complete explanation should be provided.

In doing so, the examiner should consider the lay statements of the Veteran and the Veteran's entire medical history.

It should be noted that the Veteran's low back is considered to have been sound upon entry into service, unless there is clear and unmistakable evidence that a back condition both preexisted service and was not aggravated by service.  However, a low back disorder that is considered a congenital defect should be noted.

4.  Also, afford the Veteran an examination of his psychiatric disorders by the appropriate medical clinician.  After examination and review of the entire claims file, the examiner should:

(A) Identify the Veteran's current psychiatric disorders.

(B) For any psychiatric disorder other than PTSD, provide an opinion as to whether the disorder at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to service.

(C) For PTSD, provide an opinion as to whether PTSD is at least as likely as not (50 percent or greater probability) related to the personal assault reported by the Veteran.

A complete rationale should be provided for any opinion rendered.  In doing so, the examiner should consider all lay statements of record regarding the onset of symptoms.

5.  Finally, readjudicate the issues on appeal on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


